DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/30/2021 has been entered. Claim 10 has been canceled. Claims 1, 3, and 4 have been amended. Claims 1-9 are pending.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20130147859 teaches a transmission type display device that includes a display unit that transmits ambient light to an image extraction area, so as to output image light from the image formation unit to the image extraction area, and changes a light level of the ambient light with a transmittance that is set by a shade in which a transmittance of light is a variable so as to pass the light to the image extraction area, wherein in the first mode, the control unit fixes the light intensity determination value, and controls the transmittance of the shade, and wherein in the second mode, the control unit variably sets the light intensity determination value, and controls the transmittance of the shade. 20150370075 teaches a display device comprising a first image display device comprising a light guide plate, a dimmer, and a light control device. The light control device is configured to identify a start time of change in quantity of light received by the display device, and control transmissivity of the dimmer based on quantity of light received by the display 
Prior arts fail to disclose or suggest a see-through display apparatus comprising: a magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, the plurality of filters includes an unweighted moving average filter and a weighted filter, and application of the weighted filter results in an instantaneous increase in the transmittance of the outside light which is faster than an increase in the transmittance of the outside light resulting from application of the unweighted moving average filter.
Claim 1, prior arts fail to disclose or suggest a see-through display apparatus comprising: an image display apparatus configured to emit a video light; a light guide apparatus configured to guide the video light and to output the video light in a first direction; and a light control shade disposed opposite to the first direction with respect to the light guide apparatus and configured to control a transmittance of an outside light based on a luminance of the outside light, wherein a first response time of the light control shade when the outside light changes from a lower luminance to a higher luminance is slower than a second response time of the light control shade when the outside light changes from the higher luminance to the lower luminance, a magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, the light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value, a value for setting the transmittance of the outside light by the light control shade is calculated based on the applied filter, and the transmittance is adjusted based on the calculated value, -2-Application No. 16/673,010the plurality of filters includes an unweighted moving average filter and a weighted filter, and application of the weighted filter results in an instantaneous increase in the transmittance of the outside light which is faster than an increase in the 
Claim 3, prior arts fail to disclose or suggest a see-through display apparatus comprising: an image display apparatus configured to form a video light; a light guide apparatus configured to guide the video light and to output the video light in a first direction; and a light control shade disposed opposite to the first direction with respect to the light guide apparatus and configured to control a transmittance of an outside light based on a luminance of the outside light, wherein: the transmittance of the outside light by the light control shade is decreased when the luminance of the outside light increases during a first period of time, the transmittance of the outside light by the light control shade is increased when the luminance of the outside light decreases during a second period of time, the second period of time having a duration equal to a duration of the first period of time, an absolute value of a change of the transmittance during the first period of time is less than an absolute value of a change of the transmittance during the second period of time, -3-Application No. 16/673,010 a magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust a response time of control of the transmittance of the outside light, the light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value 
Claim 4, prior arts fail to disclose or suggest a see-through display apparatus comprising: an image display apparatus configured to form a video light; and a light control shade configured to: modulate an outside light that is incident from a first side of the light control shade, and transmit the modulated light toward an opposite side of the first side of the light control shade, wherein: -4-Application No. 16/673,010 the video light and the modulated light are transmitted so as to be superimposed and incident on a pupil of an eye of a viewer, the light control shade has a higher transmittance ratio when a luminance of outside light is lower than a transmittance ratio when a luminance of outside light is higher, a magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust a response time of control of a transmittance of the outside light, the light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/10/2021